Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed May 4, 2020, is a reissue of U.S. Patent 10,100,059 (hereafter the '059 patent), which issued from U.S. application Serial No. 15/374,386 (the ‘386 application) with claim 1 on October 16, 2018.

Information Disclosure Statement
The references that have been lined through on the PTO/SB/08a form for the information disclosure statement filed 05/18/2022 have not been considered.  The references are non-English language documents that are not accompanied by a concise explanation of their relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.  See MPEP 609.04(a)(III) and 609.05(b).

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claim 1 is directed to a compound and is reproduced below from the amendment filed 05/18/2022.

    PNG
    media_image1.png
    231
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    585
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-39 of copending Application No. 16/448,9761 (the ‘976 reference application), now allowed.  Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, independent claim 30 of the ‘976 reference application and its dependent claims 31, 32, 35 and 36 read as follows:

    PNG
    media_image5.png
    407
    614
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    261
    590
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    508
    608
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    354
    579
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    62
    483
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    234
    595
    media_image10.png
    Greyscale



The ‘976 reference application claims differ from instant claim 1 in not requiring that group “A” be -CF3 out of the groups listed for A in the ‘976 reference application claims, i.e., out of:

    PNG
    media_image11.png
    119
    580
    media_image11.png
    Greyscale

and not requiring that the halogen substituent on the R7-R8 ring of R4 be fluorine (see, for example, claims 35-36 of the ‘976 reference application).  Note that instant claim 1 requires that A is independently fluoro substituted C1-C3 alkoxy or fluoro substituted C1-C3 alkyl, and that R4 is substituted with one or more fluorine atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the ‘976 reference application’s claimed compound such that A is -CF3 and the halogen substituent on the R7-R8 ring of R4 is fluorine because such are simple selections from the relatively small number of choices for A and “halogen” within the scope of the ‘976’s reference application’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  When the ‘976 reference application, now allowed, issues as a patent, the provisional nonstatutory double patenting rejection will be converted into a nonstatutory double patenting rejection.  See for example, MPEP 804(I)(B)(1)(b)(i and iii).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered and are persuasive.
The issues of a non-compliant amendment, defective reissue declaration and rejection under 35 USC 112(b) have been overcome by the amendment and reissue declaration filed 05/18/2022.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 18, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,100,059 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991     

                                                                                                                                                                                                   /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991     
    









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 16/448,976 is cited as a copending application in the Information Disclosure Statement filed 05/18/2022.